Title: Report on the Petition of Joseph Henderson, [27 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 27, 1792Communicated on April 30, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Joseph Henderson, respectfully submits the following Report thereupon.
The Marine Committee of Congress, by a letter to the Navy Board for the eastern department, dated the 19th day of June 1778, authorised that Board to appoint some proper person to the office of Naval Paymaster, observing that Congress had not yet fixed a salary for the Officer contemplated; but that, when it was done, they presumed it would be adequate to the importance of the office.
In consequence of this direction, the Navy Board, on the 5th of August following, appointed the petitioner to act in the above mentioned capacity, in which he appears to have acted, till some time in the year 1782, but when, is not clearly ascertained.
By an account settled between the Board and the petitioner, dated the 1st of August 1782, it appears that he was allowed by the Board, four hundred and three pounds ten shillings, for “his services posting books, from May 1779 to May 1782,” which James Warren, one of the Board, avers to have had reference merely to his services as an assistant, or Clerk to the Board, and not to his services as paymaster.
It does not appear, that Congress ever assigned any salary or allowance to the office or appointment in question, or that the petitioner ever received any other compensation than as abovementioned.
From this state of facts, it results, that the petitioner has a claim to a farther compensation, unless there be some other circumstance of sufficient force to controul it.
As well from the nature of the office, as from express instructions, it was the duty of the petitioner, to keep regular and fair books of accounts with all persons belonging to the vessels of war within the department.
But it is represented to the Secretary, that the accounts of the petitioner were not kept agreeably to his instructions, whereby settlements with individuals have been delayed and embarrassed.
How far this circumstance ought, upon the whole, to bar the claim of the petitioner, is respectfully submitted. To the Secretary, it would rather appear to be the most proper course of public proceeding, to allow a moderate yearly compensation. The quantum may reasonably be regulated with an eye to the collateral compensation, which was enjoyed by the petitioner, and to the appearances of defective execution.
No impediment arises on the score of the Acts of limitation.
All which is humbly submitted
Alexander Hamilton,Secry of the Treasy.
Treasury Department April 27th 1792.
